UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ramius Trading Strategies Managed Futures Fund (Class A: RTSRX) (Class I: RTSIX) SEMI-ANNUAL REPORT June 30, 2014 Ramius Trading Strategies Managed Futures Fund a series of the Investment Managers Series Trust Table of Contents Consolidated Schedule of Investments 1 Consolidated Statement of Assets and Liabilities 9 Consolidated Statement of Operations 10 Consolidated Statements of Changes in Net Assets 11 Consolidated Financial Highlights 12 Consolidated Notes to Financial Statements 14 Expense Example 28 This report and the financial statements contained herein are provided for the general information of the shareholders of the Ramius Trading Strategies Managed Futures Fund.It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. www.ramiusmutualfunds.com Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Principal Amount Value CERTIFICATE OF DEPOSITS – 4.7% $ Credit Suisse Group 0.510%, 1/9/2015 $ TOTAL CERTIFICATE OF DEPOSITS (Cost $4,001,257) COMMERCIAL PAPER – 17.7% Centennial Energy Holdings, Inc. 0.203%, 7/1/2014 Dairy Farmers of America, Inc. 0.233%, 7/1/2014 Glencore International PLC 0.355%, 7/15/2014 Noble Corp. 0.294%, 7/9/2014 TOTAL COMMERCIAL PAPER (Cost $15,170,198) CORPORATE BONDS – 36.4% Fifth Third Bank 0.736%, 11/18/20161, 2 General Electric Capital Corp. 6.900%, 9/15/2015 Mizuho Securities USA, Inc. 0.730%, 12/10/20142, 3 Morgan Stanley 1.181%, 12/19/20142 Rio Tinto Finance U.S. PLC 0.781%, 6/19/20152, 4 Toyota Motor Credit Corp. 0.750%, 3/3/20171, 2 Volkswagen Group of America Finance LLC 0.447%, 5/23/20162, 3 Wachovia Corp. 0.565%, 10/28/20152 TOTAL CORPORATE BONDS (Cost $31,217,469) U.S. GOVERNMENT AGENCIES – 17.6% Federal Home Loan Banks 1.150%, 4/17/20171 Federal Home Loan Mortgage Corp. 0.500%, 4/29/20161 1.000%, 4/28/20171 TOTAL U.S. GOVERNMENT AGENCIES (Cost $15,148,750) 1 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 0.0% CALL OPTIONS – 0.0% CME Euro Futures 38 Exercise Price: $1.38, Expiration Date: July 3, 2014 $ PUT OPTIONS – 0.0% CBOT 10-Year U.S. Treasury Note Futures Exercise Price: $123.00, Expiration Date: July 25, 2014 CME Australian Dollar Futures 60 Exercise Price: $92.50, Expiration Date: July 3, 2014 CME E-Mini S&P 500 Futures 66 Exercise Price: $1,870.00, Expiration Date: July 18, 2014 NYMEX Crude Oil Futures 45 Exercise Price: $101.00, Expiration Date: July 17, 2014 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $103,416) TOTAL INVESTMENTS – 76.4% (Cost $65,641,090) Other Assets in Excess of Liabilities5 – 23.6% TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company PLC – Public Limited Company 1 Callable. 2 Variable, floating or step rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 Foreign security denominated in U.S. Dollars. 5 Includes appreciation (depreciation) on futures contracts and written options contracts. See accompanying Notes to Financial Statements. 2 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) FUTURES CONTRACTS Long Contracts Expiration Date Number of Contracts Value At Trade Date Value At June 30, 2014 Unrealized Appreciation (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note September 2014 46 $ $ $ ) CBOT 5-Year U.S. Treasury Note September 2014 86 ) CBOT 10-Year U.S. Treasury Note September 2014 CBOT U.S. Long Bond September 2014 79 CBOT U.S. Ultra Bond September 2014 6 Eurex 2-Year Euro SCHATZ September 2014 88 Eurex 5-Year Euro BOBL September 2014 73 Eurex 10-Year Euro BUND September 2014 Eurex 30-Year Euro BUXL September 2014 5 Eurex Euro-BTP Italian Bond Index September 2014 5 Eurex French Government Bond September 2014 9 Eurex Short Term Euro-BTP Italian Bond Index September 2014 5 LIFFE Long Gilt Government Bond September 2014 MSE 10-Year Canadian Bond September 2014 85 OSE 10-Year Japanese Treasury Bond September 2014 13 PMI 10-Year Swedish Government Bond September 2014 50 SFE 3-Year Australian Bond September 2014 86 SFE 10-Year Australian Bond September 2014 29 SGX Japanese Government Bond September 2014 36 Commodity Futures CBOT Corn September 2014 20 ) CBOT Corn December 2014 52 ) CBOT Soybean August 2014 4 ) CBOT Soybean November 2014 54 ) CBOT Soybean January 2015 1 ) CBOT Soybean Meal August 2014 5 ) CBOT Soybean Meal September 2014 2 ) CBOT Soybean Meal December 2014 31 ) CBOT Soybean Meal January 2015 2 ) CBOT Soybean Meal March 2015 1 ) CBOT Soybean Oil August 2014 4 ) CBOT Soybean Oil September 2014 2 ) CBOT Wheat March 2015 1 ) CBOT Wheat May 2015 2 ) CBOT Wheat July 2015 1 ) CME Lean Hogs July 2014 1 CME Lean Hogs August 2014 9 CME Live Cattle August 2014 35 CME Live Cattle October 2014 3 CME Cattle Feeder August 2014 1 CMX Copper September 2014 11 CMX Gold August 2014 9 CMX Silver September 2014 5 ) EOP Mill Wheat November 2014 1 ) ICE Brent Crude Oil July 2014 ICE Brent Crude Oil August 2014 22 ICE Gasoil July 2014 7 ICE Gasoil August 2014 17 ) LIFFE Cocoa July 2014 3 LIFFE Cocoa September 2014 8 LIFFE Robusta Coffee September 2014 2 ) LIFFE Robusta Coffee November 2014 1 LME Copper September 2014 1 LME Lead September 2014 2 ) LME Nickel July 2014 1 LME Nickel September 2014 2 3 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Long Contracts (Continued) Expiration Date Number of Contracts Value At Trade Date Value At June 30, 2014 Unrealized Appreciation (Depreciation) Commodity Futures (Continued) LME Primary Aluminum July 2014 3 $ $ $ LME Primary Aluminum September 2014 21 LME Primary Aluminum November 2014 1 ) LME Zinc July 2014 2 LME Zinc September 2014 51 NYBOT Cocoa September 2014 25 NYBOT Cocoa December 2014 2 NYBOT Coffee 'C' September 2014 1 NYBOT Cotton #2 December 2014 14 ) NYBOT Cotton #2 March 2015 2 ) NYBOT FCOJ-A September 2014 2 ) NYMEX Heating Oil July 2014 20 ) NYMEX Natural Gas July 2014 29 ) NYMEX Natural Gas August 2014 8 ) NYMEX Palladium September 2014 2 ) NYMEX RBOB Gasoline July 2014 24 ) NYMEX RBOB Gasoline August 2014 1 ) NYMEX RBOB Gasoline September 2014 1 NYMEX RBOB Gasoline October 2014 1 NYMEX RBOB Gasoline November 2014 1 ) NYMEX WTI Crude July 2014 80 NYMEX WTI Crude August 2014 3 NYMEX WTI Crude September 2014 1 30 NYMEX WTI Crude October 2014 1 NYMEX WTI Crude November 2014 1 ) Currency Futures CME Australian Dollar September 2014 CME British Pound September 2014 CME Canadian Dollar September 2014 67 CME Euro September 2014 43 CME Japanese Yen September 2014 13 CME Mexican Peso September 2014 49 CME New Zealand Dollar September 2014 CME Norwegian Krone September 2014 17 ) CME Swiss Franc September 2014 7 Index Futures CBOT E-Mini DJIA Index September 2014 18 CME E-Mini NASDAQ 100 Index September 2014 63 CME E-Mini S&P 500® Index September 2014 CME E-Mini S&P MidCap 400 Index September 2014 4 CME Nikkei 225 Index September 2014 1 EOE Amsterdam Index July 2014 34 ) EOP CAC 40 Index July 2014 79 ) Eurex DAX Index September 2014 22 ) Eurex Euro STOXX 50 Index September 2014 ) HKG Hang Seng China Enterprises Index July 2014 42 HKG Hang Seng Index July 2014 20 LIFFE FTSE 100 Index September 2014 27 ) MDE FTSE Bursa Malaysia KLCI Index July 2014 2 ) MIL FTSE per MIB Index September 2014 34 ) MSE S&P per TSX 60 Index September 2014 33 NYF MSCI EAFE Mini Index September 2014 3 NYF MSCI Emerging Markets Mini Index September 2014 8 NYF Russell 2000 Mini Index September 2014 7 OSE Nikkei 225 Index September 2014 5 ) OSE TOPIX Index September 2014 10 4 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Long Contracts (Continued) Expiration Date Number of Contracts Value At Trade Date Value At June 30, 2014 Unrealized Appreciation (Depreciation) Index Futures (Continued) SAFEX FTSE per JSE Top 40 Index September 2014 14 $ $ $ SFE SPI 200 Index September 2014 11 ) SGX MSCI Singapore Index July 2014 5 56 SGX MSCI Taiwan Index July 2014 37 SGX Nikkei 225 Index September 2014 22 SGX S&P CNX Nifty Index July 2014 15 SSE OMXS30 Index July 2014 ) Interest Rate Futures CME 3-Month Eurodollar September 2014 5 CME 3-Month Eurodollar December 2014 20 CME 3-Month Eurodollar March 2015 34 CME 3-Month Eurodollar June 2015 35 CME 3-Month Eurodollar September 2015 35 CME 3-Month Eurodollar December 2015 73 CME 3-Month Eurodollar March 2016 31 CME 3-Month Eurodollar June 2016 30 CME 3-Month Eurodollar September 2016 22 CME 3-Month Eurodollar December 2016 12 CME 3-Month Eurodollar March 2017 5 CME 3-Month Eurodollar June 2017 1 25 LIFFE 2-Year Euro Swap Note September 2014 1 34 LIFFE 3-Month Euro Euribor September 2014 7 LIFFE 3-Month Euro Euribor December 2014 10 LIFFE 3-Month Euro Euribor March 2015 14 LIFFE 3-Month Euro Euribor June 2015 18 LIFFE 3-Month Euro Euribor September 2015 19 LIFFE 3-Month Euro Euribor December 2015 22 LIFFE 3-Month Euro Euribor March 2016 25 LIFFE 3-Month Euro Euribor June 2016 29 LIFFE 3-Month Euro Euribor September 2016 27 LIFFE 3-Month Euro Euribor December 2016 20 LIFFE 3-Month Euro Euribor March 2017 9 LIFFE 3-Month Euro Euribor June 2017 1 LIFFE 90-Day Sterling September 2014 13 LIFFE 90-Day Sterling December 2014 22 ) LIFFE 90-Day Sterling March 2015 16 ) LIFFE 90-Day Sterling June 2015 15 LIFFE 90-Day Sterling December 2015 10 ) LIFFE 90-Day Sterling March 2016 12 ) LIFFE 90-Day Sterling June 2016 5 ) MSE 3-Month Canadian Bankers' Acceptance December 2014 3 ) MSE 3-Month Canadian Bankers' Acceptance March 2015 7 ) MSE 3-Month Canadian Bankers' Acceptance June 2015 14 ) MSE 3-Month Canadian Bankers' Acceptance September 2015 11 ) SFE 90-Day Australian Bank Accepted Bill September 2014 16 SFE 90-Day Australian Bank Accepted Bill December 2014 35 SFE 90-Day Australian Bank Accepted Bill March 2015 44 SFE 90-Day Australian Bank Accepted Bill June 2015 17 SFE 90-Day Australian Bank Accepted Bill September 2015 7 TFX 3-Month Euroyen December 2014 1 - TFX 3-Month Euroyen March 2015 5 TFX 3-Month Euroyen June 2015 8 TFX 3-Month Euroyen September 2015 8 5 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Short Contracts Expiration Date Number of Contracts Value At Trade Date Value At June 30, 2014 Unrealized Appreciation (Depreciation) Bond Futures Eurex 5-Year Euro BOBL September 2014 (1
